 Case 2:19-cv-00209-JRG Document 20 Filed 08/05/19 Page 1 of 3 PageID #: 529




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

                                               )
 THE HILLMAN GROUP, INC.,                      )
                                               )
                Plaintiff,                     )
                                               )
                v.                             )           Civil Action No. 2:19-cv-00209
                                               )
 KEYME, INC.,                                  )           JURY TRIAL DEMANDED
                                               )
                Defendant.                     )
                                               )
                                               )
                                               )


            AGREED JOINT MOTION FOR LIMITED VENUE DISCOVERY
                  AND EXTENSION OF BRIEFING DEADLINES

        This agreed Joint Motion is made by and between Plaintiff The Hillman Group, Inc.

(“Hillman”) and Defendant KeyMe, LLC (“KeyMe”):

        WHEREAS, Hillman filed the Complaint in this Action (D.I. 1) on June 3, 2019;

        WHEREAS, KeyMe filed a Sealed Motion to Dismiss for Improper Venue or, in the

Alternative, to Transfer to the Southern District of New York (D.I. 12/13/16), as well as a Motion

to Transfer Venue to the Southern District of New York Under 28 U.S.C. § 1404 (D.I. 14)

(collectively, “KeyMe’s Motions”) on July 25, 2019;

        WHEREAS, Hillman’s deadline to respond to KeyMe’s Motions is presently August 8,

2019;

        WHEREAS, Hillman and KeyMe each seek to serve interrogatories, requests for

production, and one (1) Rule 30(b)(6) deposition notice containing approximately 5 topics (the

“Venue Discovery”) targeted to the venue issues; and
 Case 2:19-cv-00209-JRG Document 20 Filed 08/05/19 Page 2 of 3 PageID #: 530




       WHEREAS, the parties seek to minimize the burden on the Court and ensure the just,

speedy, and inexpensive determination of their present dispute;

       NOW THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by and between

the parties, by and through their undersigned counsel, and subject to approval of the Court, that:



       1. Hillman may serve 5 interrogatories and 5 requests for production for the purposes of

           Venue Discovery;

       2. KeyMe may serve 3 interrogatories and 3 requests for production for the purposes of

           Venue Discovery;

       3. Hillman and KeyMe will serve the Venue Discovery on the other party within three (3)

           calendar days of the filing of this agreed Joint Motion;

       4. The parties will serve responses and responsive documents and things to the Venue

           Discovery on the other party within twenty (20) calendar days of being served with the

           Venue Discovery;

       5. The Rule 30(b)(6) depositions will be held within fourteen (14) calendar days of the

           service of the respective responses and responsive documents at a mutually agreeable

           location, for a maximum of four (4) hours each; and

       6. Hillman’s Oppositions to KeyMe’s Motions will be due fourteen (14) calendar days

           after the date of the last of the Rule 30(b)(6) depositions.

Dated: August 5, 2019

_/s/Eric H. Findlay_________________                 /s/Deron R. Dacus
Eric H. Findlay (Bar No. 00789886)                   Deron R. Dacus (Bar No. 00790553)
FINDLAY CRAFT, P.C.                                  THE DACUS FIRM, P.C.
102 North College Avenue, Suite 900                  821 ESE Loop 323, Suite 430
Tyler, TX 75702                                      Tyler, TX 75701
(903) 534-1100                                       (903) 705-1177
                                                 2
 Case 2:19-cv-00209-JRG Document 20 Filed 08/05/19 Page 3 of 3 PageID #: 531




(903) 534-1137 (fax)                                (903) 581-2543 (fax)
efindlay@findlaycraft.com                           ddacus@dacusfirm.com



Of Counsel:                                         Of Counsel:

Christopher P. Isaac                                Michael G. Rhodes
Ryan P. O’Quinn                                     COOLEY L.L.P.
FINNEGAN, HENDERSON, FARABOW,                       101 California Street, 5th Floor
GARRETT & DUNNER, L.L.P.                            San Francisco, CA 94111
11955 Freedom Drive                                 (415) 693-2000
Reston, VA 20190                                    (415) 693-2222 (fax)
(571) 203-2700                                      rhodesmg@cooley.com
(202) 208-4400 (fax)
chris.isaac@finnegan.com                            Stephen R. Smith
oquinnr@finnegan.com                                Rose S. Whelan
                                                    COOLEY L.L.P.
Attorneys for Plaintiff                             1299 Pennsylvania Ave., NW, Suite 700
The Hillman Group, Inc.                             Washington, DC 20004
                                                    (202) 842-7800
                                                    (202) 842-7899 (fax)
                                                    stephen.smith@cooley.com
                                                    rwhelan@cooley.com

                                                    Attorneys for Defendant KeyMe, LLC




                               CERTIFICATE OF SERVICE

       I hereby certify that on August 5, 2019, I electronically filed the foregoing document with

the Clerk of the Court using the CM/ECF system. This document will be served on all counsel of

record in accordance with the Federal Rules of Civil Procedure.


                                            /s/ Eric H. Findlay
                                            Eric H. Findlay




                                                3
